Citation Nr: 9925497	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-41 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to restoration of a 20 percent evaluation for 
low back strain, effective from January 1, 1995.

2.  Entitlement to an increased rating for low back strain.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to March 
1989.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
reduced the evaluation for low back strain from 20 percent to 
10 percent, effective from January 1, 1995.  The veteran 
submitted a notice of disagreement with the reduction in 
rating in June 1995 and also submitted a statement by a 
private physician regarding examination of the back 
disability in April 1995.  The RO apparently accepted the 
evidence as a claim for entitlement to an increased rating 
for the low back disability.  By rating action in September 
1995, the RO denied an evaluation in excess of 10 percent for 
service connected low back strain.  The statement of the case 
was issued in September 1995.  A substantive appeal was 
received in November 1995 which the Board also accepts as a 
notice of disagreement with the denial of an increased rating 
for the low back disability.  A supplemental statement of the 
case was issued in July 1996.  In July 1997, the veteran's 
representative submitted a statement in support of claim 
which included argument that a rating in excess of 10 percent 
is warranted and which the Board accepts as a substantive 
appeal of the denial of an increased rating for the low back 
disability.  The Board remanded the case in January 1998.


FINDINGS OF FACT

1.  The RO in a February 1990 rating action effectuated a 
January 1990 Board decision granting a 20 percent evaluation 
for low back strain.  The RO in the February 1990 rating 
action assigned an effective date of March 30, 1989 for the 
20 percent evaluation.

2.  By rating action in October 1994, the disability rating 
for low back strain was reduced to 10 percent by the RO, 
effective from January 1, 1995, on the basis of the clinical 
findings shown on VA examination in July 1994.

3.  The veteran's service connected residuals of low back 
strain are manifested by complaints of pain intensified by 
prolonged sitting, walking and lifting with limitation of 
motion and without objective evidence of pain on motion.

4.  The July 1994 VA examination, on which the reduction in 
rating was based, was conducted by the examiner without 
review of the claims folder prior to the examination. 

5.  At the time of the July 1994 rating action, the medical 
evidence of record showed complaints of low back pain and did 
not demonstrate that the veteran's service connected low back 
strain had undergone sustained material improvement.

6.  VA examinations are necessary to determine entitlement to 
an increased rating for low back strain.

7.  The veteran failed to cooperate in that he failed to 
appear for VA examinations scheduled pursuant to the Board's 
January 1998 remand instructions.


CONCLUSIONS OF LAW

1.  Entitlement to restoration of a 20 percent evaluation for 
low back strain from January 1, 1995 is warranted.   38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 3.344 (1998).

2.  Entitlement to an increased rating for low back strain 
cannot be established without current VA examinations; 
therefore, the veteran's claim for an increased 8rating for 
the low back strain is denied.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.326 (1994 and 1998 ), 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

By rating action in August 1989, service connection for low 
back strain was granted on the basis of the service medical 
records which showed treatment for mechanical low back pain 
during active service.  A 10 percent evaluation was assigned 
from March 30, 1989 on the basis of the findings shown on VA 
examinations in May 1989.  

On VA special orthopedic examination in May 1989, the veteran 
reported a constant dull nagging pain in the lower back.  He 
also reported pain in the left thigh.  On examination, it was 
noted that he was wearing a corseted canvas belt reinforced 
with flexible and rigid staves.  He was able to squat 
thoroughly and recover without difficulty and walked on his 
toes without having pain in the back.  He was unable to walk 
on his heels.  The paravertebral muscles were well developed 
and the muscles on both sides of the spine were taut and 
tender to moderate pressure.  Forward flexion at the 
lumbosacral spine was complete and the veteran complained of 
pain in the lower back on both flexion and recovery from the 
flexion position.  Backward extension was limited to 15 
degrees with pain on motion.  Right and left lateral bending 
were complete and with those motions he also complained of 
pain in the back.  Lasegue testing and straight leg raising 
test to 90 degrees on both sides caused low back pain which 
did not radiate.  The assessment was low back strain.

On VA special neurological examination in May 1989, the 
veteran reported that he was not taking any medication and 
that he used a back support practically every day.  He 
reported pain in the low back.  He indicated that he could 
walk one half mile and stand or sit for an hour at a time, 
and could lift twenty pounds.  On examination, reflexes were 
all 2+ and equal.  Toes went down bilaterally to planter 
stimulation.  Sensation was normal throughout.  Romberg test 
was negative.  The veteran could walk on his heels and toes 
without difficulty.  Straight leg raising was negative to 90 
degrees.  The assessment was low back pain.

The RO in a February 1990 rating action effectuated a January 
1990 Board decision granting a 20 percent evaluation for low 
back strain.  The RO in the February 1990 rating action 
assigned an effective date of March 30, 1989 for the 20 
percent evaluation.

On VA examination in July 1994, the veteran reported 
intermittent lower back pain without radiation to the lower 
extremities.  He indicated that the pain was intensified by 
prolonged sitting, walking and lifting and was eased by heat 
and by rest.  The veteran also indicated that he was forced 
to avoid running.  The examiner indicated that the claims 
file was not available for review.  Examination of the 
lumbosacral spine revealed normal appearance without 
deformity.  The examiner noted that there was no tenderness 
or paraspinal spasm.  Straight leg raising was negative 
bilaterally.  Forward flexion was to 90 degrees, backward 
extension was to 30 degrees, right and left lateral flexion 
was to 40 degrees and right and left rotation was to 35 
degrees.  There was no objective evidence of pain on motion.  
The examiner noted that the veteran arose and stood normally.  
Heel and toe gaits were normal.  He hopped normally on either 
foot and he squatted normally.  It was indicated that 
neurological examination including sensation, motor function 
and deep tendon reflexes were normal.  The impression was 
chronic lumbosacral spine strain.  

By letter dated in August 1994, the RO notified the veteran 
that it proposed to reduce the rating for low back strain 
from 20 percent to 10 percent and he was given the 
opportunity to submit additional evidence and request a 
hearing.  The Board notes that the veteran failed to appear 
for a hearing scheduled in October 1994 at his request.  By 
rating action in October 1994, the rating for low back strain 
was reduced from 20 percent to 10 percent on the basis of the 
findings shown on VA examination in July 1994.  The 20 
percent evaluation was in effect for more than five years 
prior to the October 1994 rating action which reduced the 
rating to 10 percent effective from January 1, 1995.

The Board remanded the case in January 1998.  The Board 
concluded, in part, that the additional VA orthopedic and 
neurological examinations were necessary to determine the 
current extent of the veteran's service connected low back 
strain.  The RO was instructed to consider the decision of 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
as well as the provisions of 38 C.F.R. §§  4.40 and 4.45 
regarding his low back condition.  The record reflects that 
the veteran failed to report for VA orthopedic and neurologic 
examination scheduled in compliance with the Board remand 
instructions.

In October 1998, the RO issued a supplemental statement of 
the case which notified the veteran of the provisions of 
38 C.F.R. § 3.655 (1998) pertaining to failure to report for 
VA examination.

B.  Analysis


1.  Entitlement to restoration of a 20 
percent evaluation for low back strain, 
effective from January 1, 1995.

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and Department of 
Veterans Affairs regulations governing disability 
compensation and pension.  It is essential that the entire 
record of examination and the medical-industrial history be 
reviewed to ascertain whether the recent examination is full 
and complete, including all special examinations indicated as 
a result of general examination and the entire case history.  
Examinations which are less thorough than those on which 
payments were originally based will not be used as a basis 
for reduction.  Ratings for diseases subject to temporary or 
episodic improvement, will not be reduced on the basis of any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, where 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life. 38 
C.F.R. § 3.344(a).  However, the provisions of 38 C.F.R. § 
3.344(c) specify that the above considerations are required 
for ratings which have continued for long periods at the same 
level (five years or more), and that they do not apply to 
disabilities which have not become stabilized and are likely 
to improve.  Therefore, reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant a reduction in rating.

In cases in which a disability has been rated at a particular 
level for five years or more, as in the case at hand, 
reduction of a veteran's disability evaluation requires 
special analysis under 38 C.F.R. § 3.344(a).  Brown v. Brown, 
5 Vet. App. 413 (1993).  The Court has discussed the 
applicability of 38 C.F.R. § 3.344 and has emphasized that 
when the issue is whether or not the RO was justified in 
reducing a veteran's protected rating, the Board is required 
to establish, by a preponderance of the evidence and in 
compliance with 38 C.F.R. § 3.344(a), that a rating reduction 
is warranted.  Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995); Brown v. Brown, 5 Vet. App. 413 (1993).

The 20 percent evaluation at issue had been in effect for 
more than five years at the time of the October 1994 rating 
action which reduced the rating to 10 percent effective from 
January 1, 1995.  Accordingly, the rating could not be 
reduced on the basis of an examination less full and complete 
than those on which payments were originally based.  38 
C.F.R. § 3.344(a).  The reduction was based on only one VA 
examination in July 1994.  The July 1994 VA examination, on 
which the reduction in rating was based, was conducted by the 
examiner without review of the claims folder prior to the 
examination.  The 20 percent evaluation was assigned on the 
basis of the findings of both special VA orthopedic and 
neurologic examinations, conducted by separated examiners who 
reviewed the entire claims file as part of that examination.  
The Board finds that the July 1994 examination was not at 
least as full and complete as the examinations upon which the 
20 percent evaluation was awarded.  The Board finds that the 
prejudicial effect of this error cannot be rectified after 
the fact, and that the restoration of the veteran's 20 
percent disability evaluation for low back strain is 
warranted.

The Board is also of the opinion that the totality of the 
medical evidence does not sufficiently demonstrate sustained 
improvement of the appellant's low back condition.  Even if 
some improvement were found in the July 1994 VA medical 
examination results, as compared to earlier findings, the 
Board finds preponderance of the evidence does not show 
improvement in the appellant's condition would be maintained 
under ordinary conditions of life.  The RO concluded that 
there was sustained material improvement in the veteran's 
service connected low back condition as shown by the findings 
of the July 1994 examination.  The RO found that at the time 
of the July 1994 examination, there was no evidence of muscle 
spasm which would warrant a 20 percent evaluation.  At the 
time of the examination, the veteran continued to complain of 
pain in the low back, intensified by prolonged sitting, 
walking and lifting.  The veteran also indicated that he was 
forced to avoid running.  Although there was no evidence of 
muscle spasm at the time of the examination, there is 
evidence that veteran continued to experience low back pain 
on a regular basis which increased with activity.  Resolving 
all doubt in favor of the veteran, the Board concludes the 
evidence of record did not demonstrate that there was 
sustained material improvement in the veteran's service 
connected low back strain.  Accordingly, the Board finds that 
the 20 percent evaluation for low back strain should be 
restored effective from January 1, 1995.


2.  Entitlement to an increased rating 
for low back strain.


Pursuant to 38 C.F.R. § 3.655 (1998), when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re- 
examination and the examination was scheduled in conjunction 
with an original claim (other than an original compensation 
claim), a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied. In addition, provided that it is otherwise adequate 
for rating purposes, any hospital report or any examination 
report, from any government or private institution may be 
accepted for rating a claim without further examination. 38 
C.F.R. § 3.326(b) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994). The Board in January 1998 
considered the medical evidence of record and found it 
insufficient to evaluate the veteran's low back strain for 
purposes of determining whether an increased evaluation was 
warranted.  The Board determined that additional VA 
examinations are necessary to establish entitlement to an 
increased rating for low back strain in accordance with the 
Court's directive in DeLuca.  The veteran failed appear for 
the additional examinations scheduled in compliance with the 
Board's January 1998 remand.  The veteran has not indicated 
any good cause for his failure to report for the most 
recently scheduled examinations.  The Board concludes that 
the veteran's claim for entitlement to an increased rating 
for low back strain must be denied on the basis of his 
failure to report for a VA examination.

The Board notes that during the pendency of the appeal, 38 
C.F.R. § 3.326 was amended.  38 C.F.R. § 3.326(c) (1994) 
provided hospital or examination reports which contained 
descriptions, including diagnoses and clinical and laboratory 
findings, adequate for rating purposes, could be deemed a VA 
examination for purposes of a claim for an increased rating.  
The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran will apply unless 
Congress provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Considering the claim under the old and the 
new regulation, it is clear that both versions include the 
threshold requirement that medical evidence be adequate for 
rating purposes.  The change in 38 C.F.R. § 3.326 does not 
affect the Board's determination that a denial is warranted 
as the medical evidence of record is inadequate for rating 
purposes.

ORDER

Entitlement to restoration of a 20 percent evaluation for low 
back strain effective January 1, 1995 is warranted and the 
appeal is granted to this extent.

Entitlement to an increase in the 20 percent evaluation is 
not warranted and the appeal is denied to this extent.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

